ON OBJECTIONS TO THE MAGISTRATE'S DECISION IN MANDAMUS                           MEMORANDUM DECISION
Relator, Richard W. Grundy, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying his application for wage loss benefits and to issue an order awarding such benefits effective February 28, 1998.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision including findings of fact and conclusions of law. The magistrate concluded that relator had failed to demonstrate that the commission had abused its discretion in its denial of his application and that this court should deny the requested writ.
Relator has filed objections to the decision of the magistrate essentially rearguing issues already adequately addressed in the decision of the magistrate.  For the reasons set forth in that decision, the objections are overruled.
Following independent review pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law to them.  Accordingly, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, the requested writ is denied.
Objections overruled; Writ of mandamus denied.
KENNEDY and BOWMAN, JJ., concur.